Title: From Louisa Catherine Johnson Adams to George Boyd, 7 August 1817
From: Adams, Louisa Catherine Johnson
To: Boyd, George


				
					Dear Boyd
					New York 7th. August 1817
				
				We arrived here yesterday morning after a most tedious passage of fifty days and intend proceeding to Boston as soon as possible—I am commissioned by Mr. Adams to request you will look about for a house for us that we may know where to apply on our arrival in the City he does not wish you to enter into any positive engagement but to ascertain the terms of such as you may think suitable I have a considerable quantity of furniture therefore it must not be very small and he would prefer a situation between the Presidents house and George Town I should be to have a kitchen that was floor’d and with dressers fixed in the English manner as I have an English Cook and this had better be engaged before we enter any house with the owner—As we intend sending our furniture as soon as possible from here Mr. A. will likewise thank you to make some arrangement for having it stored untill we arrive as it is very bulky and heavy and will be much indebted if you will superinted the unlading as he is fearful of its being damagd should you know of any house likely to suit write me here addressed to Mrs. Bradishes 9 State Street and I shall find it on my return from Boston—Present me most affectionately to Hariet and all the family and believe me sincerely yours
				
					L. C. Adams
				
				
					I have a small Box of Watches for you sent by your Brother Robert from Paris—And I believe your Carpets  &ca are on board the Ship we came in I was much surprized on going to Mr. Felthams a few days before I sailed to find them still in the Warehouse but he said it was the fault of the Barings I told him to Ship them in our Ship and I suppose you will receive them with mine—Adieu—
				
			